DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 20, 2020 has been entered.

Status of Claims
Claims 1, 8, and 15 are amended.
Claim 21 is new.
Claims 1-21 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

35 U.S.C. § 112
Applicant’s amendments have overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 101
Applicant contends that the claims are directed towards patent eligible subject matter.  Applicant contends that the claims recite a practical application because the claims alleviate the occurrence of manual input error caused when the user manually enters the signing information element or forgets the signing information element.  Examiner respectfully disagrees.  The signing information element, under its broadest reasonable interpretation, may simply be credit card information, such as a payment account number.  Also, by signing a payment card with signing information element, it appears the claim associates a payment card with signing information.  Therefore, it appears that the improvement is to an abstract idea rather than an improvement in technology.  However, it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  See MPEP 2106.05(a)(II).  Therefore, Applicant’s remarks are unpersuasive.
Accordingly, this ground of rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  Analyzed according to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories, i.e., a process, machine, manufacture, or composition of matter, of patent eligible subject matter.  Here, claims 1-7 and 21 are directed towards a process, claims 8-14 are directed towards a manufacture, and claims 15-20 are directed towards a machine.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: 
obtaining, by a data processing device operated by a first user, a bank card signing request that binds a to-be-signed bank card of the first user with a payment institution account, wherein the bank card signing request is generated by a card issuing bank that issues the to-be-signed bank card to the first user, and the bank card signing request is received by the data processing device from the card issuing bank; 
in response to obtaining the bank card signing request, invoking, by the data processing device, an application associated with the payment institution account, wherein the application is authorized by the first user; 
parsing, by the data processing device using the application, the bank card signing request; 
obtaining, by the data processing device using the application, a bank card token corresponding to the to-be-signed bank card based on the parsing the bank card signing request; 
identifying, by the data processing device, the card issuing bank based on the bank card token; 
initiating, by the data processing device, an access request to the card issuing bank requesting a signing information element corresponding to the first user's to-be-signed bank card, wherein the signing information element comprises card holder information of the first user and bank card information of the to-be-signed bank card; 
receiving, by the data processing device, the signing information element from the card issuing bank; 
signing, by the data processing device using the signing information element, the to-be-signed bank card with the payment institution account, wherein the signing the to-be-signed bank card with the payment institution account comprises binding the to-be-signed bank card with the payment institution account; and 
making, by the data processing device using the application, a payment using the to-be-signed bank card via the payment institution account.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  Here, the additional elements of the data processing device and invoking an application amount to instructions to apply the abstract ideas using a computer.  Further, obtaining the bank card signing request, initiating an access request to the card issuing bank request signing information, and receiving the signing information are insignificant extra-solution activities as they recite mere data gathering.  See MPEP 2106.05(g).  Therefore, the claim as a whole fails to recite a practical application of the abstract ideas.
The analysis then proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.   According to the 2019 PEG, additional elements that recite an instructions to apply the abstract ideas using a computer, that recite insignificant extra-solution activities, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of reciting significantly more than the abstract ideas.  Claim elements previously considered to recite insignificant extra-solution activities are reevaluated at this step to determine whether they recite well-understood, routine, Berkheimer Memo.  Here, as discussed above, the additional elements of the data processing device and invoking an application amount to instructions to apply the abstract ideas using a computer.  Further, obtaining the bank card signing request, initiating an access request to the card issuing bank request signing information, and receiving the signing information are well-understood, routine, and conventional activities because they are transmitting and receiving data over a network.  See MPEP 2106.05(d)(II).  Therefore, the additional claim elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 8: Claim 8 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 8 fails to recite any additional elements not already discussed above.
Accordingly, claim 8 is rejected as being directed towards patent ineligible subject matter.

Per Claim 15: Claim 15 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 15 recites the following additional elements:
one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations

Accordingly, claim 15 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-7, 9-14, and 16-21: Claims 2-7, 9-14, and 16-21 have also been analyzed according to the 2019 PEG.  However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claims 2, 9, and 16 recite the additional element of receiving the bank card signing request based on a user operation.  This additional element is insignificant extra-solution activity as mere data gathering (see MPEP 2106.05(g)) and well-understood, routine, and conventional (see MPEP 2106.05(d)(II)).
Claims 3, 10, and 17 recite the additional element of scanning a bar code.  This additional element is insignificant extra-solution activity as mere data gathering (see MPEP 2106.05(g)) and well-understood, routine, and conventional activity as scanning a physical document (see MPEP 2106.05(d)(II)).
Claims 4 and 11 recite the additional element of invoking the application based on the bank card signing request.  However, this fails to recite a practical application or significantly more than the abstract ideas as it is an instruction to apply the abstract ideas using a computer.
Claims 5 and 12 recite further details regarding invoking the application.  However, the subject matter fails to recite a practical application or significantly more than the 
Claims 6, 13, and 19 recite the additional element of using a particular application to perform the parsing and initiating operations.  However, the subject matter fails to recite a practical application or significantly more than the abstract ideas because it amounts to an instruction to apply the abstract ideas using a computer.
Claims 7, 14, and 20 recite the additional element of one application performing the obtaining, parsing, and initiating operations.  However, the subject matter fails to recite a practical application or significantly more than the abstract ideas because it amounts to an instruction to apply the abstract ideas using a computer.
Claim 18 recites subject matter discussed above in connection with claims 4 and 5.
Claim 21 recites the additional element that the application is installed on a user device that the first user operates.  However, the subject matter fails to recite a practical application or significantly more than the abstract ideas because it amounts to an instruction to apply the abstract ideas using a computer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6-9, 11, 13-16, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0114274 to Gibbs et al. in view of U.S. Patent Pub. No. U.S. Patent Pub. No. 2020/0366484 to So and U.S. Patent Pub. No. 2012/0254030 to Khan et al.
Per Claim 1: Gibbs discloses:
A computer-implemented method for obtaining a bank card signing information element, comprising: (see Gibbs at Abstract: A system, apparatus and method for utilizing one-time, or temporary, “credit” card information for executing purchase transactions with a smart card or similar electronic data card device.)
identifying, by the data processing device, the card issuing bank based on the bank card token; (see 
initiating, by the data processing device, an access request to the card issuing bank requesting a signing information element corresponding to the first user's to-be-signed bank card, wherein the signing information element comprises [[card holder information of the first user]] and bank card information of the to-be-signed bank card; (Examiner’s Note: the claim language “wherein the signing information element comprises card holder information of the first user and bank card information of the to-be-signed bank card” has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with these specific data.  However, for compact prosecution purposes, the following citation is provided for the claim element: see Gibbs at ¶ 67: The smart card can then request 98 one-time credit card information, wherein the one-time number generator determines that the user is qualified and generates a number (and/or other information required to execute a financial transaction) that is communicated back to the smart card.)
receiving, by the data processing device, the signing information element from the card issuing bank; (see Gibbs at ¶ 67: The smart card can then request 98 one-time credit card information, wherein the one-time number generator determines that the user is qualified and generates a number (and/or other information required to execute a financial transaction) that is communicated back to the smart card.)
signing, by the data processing device using the signing information element, the to-be- signed bank card with the payment institution account, wherein the signing the to-be-signed bank card with the payment institution account comprises binding the to-be-signed bank card with the payment institution account; and (see Gibbs at ¶ 78: In the case that auto-fill is selected the system proceeds to block 120 wherein a “one-time” use number is retrieved for use. Typically, the number is retrieved from the card issuer (or associated party authorized by the card issuer), but it may be retrieved from the card as stored from a prefetch operation for the “one-time” use number. The transaction fields are filled by the one-time card information as per block 122, and preferably are displayed on the form providing feedback to the user.)
making, by the data processing device using the application, a payment using the to-be- signed bank card via the payment institution account. (see Gibbs at ¶ 80: Upon completing the form the user enters “submit”, or similar, as depicted by block 126 and the web site processes the transaction in what can appear to the user as a conventional manner.)
However, Gibbs fails to disclose, but So, an analogous art of financial account authentication, discloses:
obtaining, by a data processing device operated by a first user, a bank card signing request (e.g., visual code) that binds a to-be-signed bank card of the first user with a payment institution account, wherein the bank card signing request is generated by a card issuing bank (e.g., service provider) that issues the to-be-signed bank card to the first user, and the bank card signing request is received by the data processing device from the card issuing bank; (see So at ¶ 196: Step 804 preferably comprises providing a visual code to the user device 102 by the service provider device 104. The visual code comprises the session token. The visual code is preferably a machine readable optical code that is configured to be read or scanned by the user device 102 to 
parsing, by the data processing device using the application, the bank card signing request; (see So at ¶ 203: Step 806 comprises processing the code and session token to identify the user credential issuer from the user credential issuer data field of the session token. Step 808 comprises identifying the user credential that corresponds to the user credential issuer encoded within the session token. Step 810 comprises identifying a user credential identifier based on the identified user credential.)
obtaining, by the data processing device using the application, a bank card token (e.g., information embodied within visual code) corresponding to the to-be-signed bank card based on the parsing the bank card signing request; (see So at ¶ 196: The visual code is preferably a machine readable optical code that is configured to be read or scanned by the user device 102 to extract the information embodied within the visual code.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibbs to send a visual code with scannable authentication information as disclosed in So.  One of ordinary skill in the art would have been motivated to do so to make it easier/more convenient for a customer to access her financial account information.
However, the combination of Gibbs and So fails to disclose, but Khan, an analogous art of banking applications, discloses:
invoking, by the data processing device, an application associated with the payment institution account, wherein the application is authorized by the first user; see Khan at ¶ 61: In step 812, the wireless-communications-enabled device receives the WAP message or control SMS and automatically starts provisioning and payment application 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify So so that an application to parse the visual code is started automatically upon receiving a message as disclosed in Khan.  One of ordinary skill in the art would have been motivated to do so to reduce the number of manual steps a customer needs to take to obtain the information within the visual code.

Per Claim 8: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 8 recites, and Gibbs discloses:
A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform one or more operations comprising: (see Gibbs at Abstract: A system, apparatus and method for utilizing one-time, or temporary, “credit” card information for executing purchase transactions with a smart card or similar electronic data card device.)

Per Claim 15: Claim 8 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 recites, and Gibbs discloses:
A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: (see Gibbs at ¶ 66: According to one embodiment of the invention, the application code executing on the computer, such as the user's personal computer, acts as a transaction agent to intermediate the communication between smart card, issuer and purchase site.)

Per Claims 2, 9, and 16: The combination of Gibbs, So, and Khan discloses the subject matter of claims 1, 8, and 15, from which claims 2, 9, and 16 depend, respectively.  However, Gibbs fails to disclose, but So discloses:
wherein obtaining a bank card signing request comprises receiving the bank card signing request based on an operation of the first user at an invocation end of a bank application. (see So at ¶ 195: Step 802 comprises receiving a use request or service request at the service provider device 104 from the user device 102. The use request may be initiated by a user via the app (i.e. application) on the user device 102.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibb to receive a session token based on a user request as disclosed in So.  One of ordinary skill in the art would have been motivated to do so to enable a user to access payment card information when the user wishes to.

Per Claims 4 and 11: The combination of Gibbs, So, and Khan discloses the subject matter of claims 1 and 8, from which claims 4 and 11 depend, respectively.  However, the combination of Gibbs and So fails to disclose, but Khan discloses:
invoking and entering an application that parses the bank card signing request based on the bank card signing request. (see Khan at ¶ 61: In step 812, the wireless-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify So to start an application based on receiving the visual code as disclosed in Khan.  One of ordinary skill in the art would have been motivated to do so to more easily enable a user to parse the visual code.

Per Claims 6, 13, and 19: The combination of Gibbs, So, and Khan discloses the subject matter of claims 1, 8, and 15, from which claims 6, 13, and 19 depend, respectively.  However, Gibbs fails to disclose, but So discloses:
wherein an application of a payment institution that requires bank card signing parses the bank card signing request and initiates the access request to the card issuing bank to obtain the signing information element. (see So at ¶ 196: The visual code is preferably a machine readable optical code that is configured to be read or scanned by the user device 102 to extract the information embodied within the visual code.  See also ¶ 203: Step 814 comprises transmitting the response data packet including the user credential identifier to the service provider device 814.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibbs so that the same application parses the request and initiates the access request as disclosed in So.  One of ordinary skill in the art would have been motivated to do so to reduce the number of applications needed to obtain the payment credentials.

Per Claims 7, 14, and 20: The combination of Gibbs, So, and Khan discloses the subject matter of claims 1, 8, and 15, from which claims 7, 14, and 20 depend, respectively.  However, Gibbs fails to disclose, but So discloses:
wherein the application that the first user has successfully logged in obtains the bank card signing request, parses the bank card signing request, and initiates the access request to the card issuing bank to obtain the signing information element. (see So at ¶ 196: Step 804 preferably comprises providing a visual code to the user device 102 by the service provider device 104. See also ¶ 203: Step 806 comprises processing the code and session token to identify the user credential issuer from the user credential issuer data field of the session token. Step 808 comprises identifying the user credential that corresponds to the user credential issuer encoded within the session token. Step 810 comprises identifying a user credential identifier based on the identified user credential.  See also ¶ 203: Step 814 comprises transmitting the response data packet including the user credential identifier to the service provider device 814.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibbs to have a single application receive data from the issuer, parse the data to obtain an access token, and use the access token to access the issuer system to retrieve payment credentials as disclosed in So.  One of ordinary skill in the art would have been motivated to do so to reduce the number of applications needed to obtain the payment credentials.

Per Claim 21: 
wherein the application authorized by the first user comprises an application installed on a device that the first user is operating on, or an application that the first user has successfully logged in. (see So at ¶ 161: The user device 102 comprises an application i.e. an app that is stored in a memory unit or disk drive, and executed by the processor 302.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gibbs as disclosed in So.  One of ordinary skill in the art would have been motivated to do so to increase the security of retrieving payment credentials.

Claims 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs, So, and Khan as applied to claims 1, 8, and 15 above, and further in view of U.S. Patent Pub. No. 2019/0325429 to Huang et al.
Per Claims 3, 10, and 17: The combination of Gibbs, So, and Khan discloses the subject matter of claims 1, 8, and 15, from which claims 3, 10, and 17 depend, respectively.  However, the combination of Gibbs, So, and Khan fails to disclose, but Huang, an analogous art of payment accounts, discloses:
wherein obtaining a bank card signing request comprises collecting the bank card signing request, based on a code scanning operation of the first user on a bank counter. (see Huang at ¶ 63: In embodiments described herein, the customer device 104 obtains the token and transaction amount for the P2M transaction by scanning a QR code. However, as a possible alternative, the customer device 104 may read an RFID (radio frequency identification) tag associated with the service device in order to obtain the token and the transaction amount for the P2M transaction. As still another alternative, the service 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify So so that the visual code is scanned from a bank counter as disclosed in Huang.  One of ordinary skill in the art would have been motivated to do so to more efficiently complete transactions.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gibbs, So, and Khan as applied to claims 4, 11, and 15 above, and further in view of  U.S. Patent No. 10,467,615 to Omojola et al.
Per Claims 5 and 12: The combination of Gibbs, So, and Khan discloses the subject matter of claims 4 and 11, from which claims 5 and 12 depend, respectively.  However, the combination of Gibbs, So, and Khan fails to disclose, but Omojola, an analogous art of e-commerce, discloses:
wherein invoking and entering an application that parses the bank card signing request based on the bank card signing request comprises: invoking the application based on a schema with a landing page, wherein the schema specifies an application opening link with a fixed application identifier. (see Omojola at 5:8-24: In some embodiments, the friction-less purchasing technology enables a customer to order items from a merchant application ("requesting application") on a mobile device by using a mobile payment application, e.g., a forum, a social networking website, a landing page, or an application installed on the same mobile device as the application associated with the payment method or checkout option. The mobile payment application appears as a payment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify So so that the application invoked is specified as disclosed in Omojola.  One of ordinary skill in the art would have been motivated to do so to reduce the number of steps needed for a customer to complete an online purchase.

Per Claim 18: Claim 18 recites subject matter similar to that discussed above in connection with claims 4 and 5.  Therefore, claim 18 is rejected for the same reasons as claims 4 and 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2017/0069023 discloses a system and method for a retail customer interfacing with a financial institution through a computer network is presented. The method includes a verification of customer-provided information with a pre-existing client identification profile for the customer, a determination of the customer's credit score using a set of predetermined criteria, and presenting a set of account options based at least 
U.S. Patent Pub. No. 2015/0095174 discloses a novel system and methodology for conducting financial and other transactions using a wireless device. Credentials may be selectively issued by issuers such as credit card companies, banks, and merchants to consumers permitting the specific consumer to conduct a transaction according to the authorization given as reflected by the credential or set of credentials. The preferred mechanism for controlling and distributing credentials according to the present invention is through one or more publicly accessible networks such as the Internet wherein the system design and operating characteristics are in conformance with the standards and other specific requirements of the chosen network or set of networks. Credentials are ultimately supplied to a handheld device such as a mobile telephone via a wireless network. The user holding the credential may then use the handheld device to conduct the authorized transaction or set of transactions via, for example, a short range wireless link with a point-of-sale terminal.
U.S. Patent Pub. No. 2001/0027439 discloses a computer-based system and method for completing a form requesting information about the user that is presented to a user in a computer application program. A form presented to a user in a computer application program is identified. A token, which is a magnetic stripe card or a RFID tag is received. The token either has a unique identifier, or information that can be used to generate a unique identifier. The unique identifier is associated with a user. User information is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN S KIM/Primary Examiner, Art Unit 3685